

116 SRES 799 ATS: Designating December 2020 as “National Impaired Driving Prevention Month”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 799IN THE SENATE OF THE UNITED STATESDecember 10, 2020Mrs. Feinstein (for herself and Mr. Cornyn) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating December 2020 as National Impaired Driving Prevention Month.Whereas, in 2018, the most recent data available, the United States recorded 10,511 deaths from drunk driving, of whom 231 were children aged 14 and under;Whereas, in 2018, 29 percent of all fatal motor vehicle crashes involved alcohol-impaired driving;Whereas, between December 16, 2020, and January 1, 2021, the National Highway Traffic Safety Administration and partnering State and local law enforcement agencies will engage in high visibility mobilization to prevent impaired driving;Whereas, in 2018, 42 percent of all impaired driving cases evaluated by drug recognition experts found multi-substance impairment, according to the International Association of Chiefs of Police;Whereas, in 2019, nearly 20,000,000 people aged 16 and older in the United States drove under the influence of alcohol;Whereas, in 2019, nearly 13,700,000 people aged 16 and older in the United States drove under the influence of cocaine (including crack), heroin, hallucinogens, inhalants, methamphetamine, or marijuana, which is an 8 percent increase compared to 2018;Whereas the Insurance Institute for Highway Safety found that new technologies that prevent alcohol-impaired drivers from operating vehicles can save 9,000 lives per year and that driver assistance systems, which help prevent human errors on the road, can potentially reduce the number of crashes and their severity;Whereas, according to Mothers Against Drunk Driving, the use of ignition interlock devices prevented more than 3,000,000 attempts of alcohol-impaired driving between 2006 and 2018; andWhereas the National Transportation Safety Board included ending alcohol and other drug-impaired driving on its Most Wanted List of Transportation Safety Improvements for 2019–2020: Now, therefore, be it That the Senate—(1)commends the efforts of law enforcement agencies and officers to enforce impaired driving laws;(2)supports national and State high visibility enforcement campaigns, such as Drive Sober or Get Pulled Over;(3)recognizes the need for greater research on how drugs affect and, in some cases, impair an individual’s ability to operate a motor vehicle;(4)recognizes that technological solutions have the potential to save thousands of lives each year;(5)supports programs to better collect data on impaired driving, including data on illicit drug use by drivers;(6)supports programs to train law enforcement officials on detecting and stopping impaired driving; and(7)designates December 2020 as National Impaired Driving Prevention Month.